DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oya (Pat. No.: US 10,556,621 B2) in view of Ooba et al. (Pub. No.: US 2021/0009193 A1).

Regarding claim 1, Oya discloses a steering assist apparatus configured to independently steer vehicle wheel(s) (see col. 4, lines 4-6; col. 1, lines 28 – 36 and Figure 1), comprising:

an electric motor as a drive source (e.g., steering motor(s) 4R / 4L to change the steered angle of wheel(s) to a desired direction – see col. 3 line 66 – col. 4, line 19; col. 4, lines 34 - 49 and  Figure 1), 
a motion converting mechanism (e.g., steering operation mechanism 5L / 5R) configured to convert a motion of the electric motor into a steering motion of the wheel (e.g., steering operation mechanism 5L / 5R configured to steer the wheel(s) in accordance with the driving force from the steering motor(s) – see col. 3 line 66 – col. 4, line 34, col. 2, lines 22 – 29 and Figure 1): 
and 
a controller (e.g., ECU 30 / microcomputer 31 / steering motor controller 92) configured to control a supply current to the electric motor so as to achieve steering of the wheel corresponding to a motion position of the electric motor (e.g., steering motor controller 92 configured to control the motor current IL / IR of the steering motor(s) to bring the wheel(s) close to a target steered angle) (see col. 7, lines 45-57; col. 9, line 49 – col. 10, line 17  and Figures 1, 2, 4). 
However, Oya fails to specifically disclose wherein, to eliminate a discrepancy between the motion position of the electric motor and a steering position of the wheel detected based on the supply current to the electric motor supplied when the motion position of the electric motor is maintained at a straight-traveling-state position, the controller executes a reference change process of changing a setting of the straight-traveling-state position.

However, in the same field of endeavor, Ooba et al. teach a mechanism / process for comparing target tire angles and present tire angles of a vehicle’s tires and when deviation in the comparison occurs, an individual tire correction is performed via tire motor (26) accordingly (e.g., limitation: to eliminate a discrepancy between the motion position of the electric motor and a steering position of the wheel detected) by controlling the current of each motor to bring the wheels into alignment when the vehicle is driving straight (e.g., limitation: the controller executes a reference change process of changing a setting of the straight-traveling-state position) (see par. 118 and 119, 122, 25; Figure 2, 4 and 9).
Given the teaching of Ooba et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Oya’s invention to incorporate, within the steering assist apparatus, a mechanism / process for correcting individual vehicle’s tire based on deviation comparison result of the tire angles as taught by Ooba et al., because the modification would enhance steering assist apparatus configured to control motor current of the steering motor(s) for bring the wheel(s) steered angle close to a target steered angle independently and perform individual wheel angle correction when comparison deviation between  target and actual tire angles occurs to bring the wheels into alignment when the vehicle is driving straight.   

Regarding claim 2, Oya discloses a steering assist apparatus determines a target motion position that is the motion position of the electric motor corresponding to the steering position to which the wheel is to be steered (e.g., PI controller(s) 48L / 48R configured to calculate a left / right target motor current IL* / IR*, which is proportional to a target position of the motor(s) to obtain a target steered angle(s) - see col. 9, lines 11-17; col. 7, line 58 – col. 8, line 15) and
 determines the supply current to the electric motor based on a motion position deviation that is a deviation of an actual motion position of the electric motor with respect to the target motion position (e.g., PI controller 50R /50L performs a PI calculation on the motor current difference calculated by the current difference calculator 49R / 49L, which is proportional to a deviation between actual and target motor position. Thus, the PI controller 50R /50L generates a right / left motor driving command value to bring the right / left  motor current, flowing through the right / left steering motor 4R /4L, to the right /left  target motor current – see col. 9, lines 27 – 35 and col. 9, lines 18 - 26).  

Regarding claim 3, Oya, as modified by Ooba et al., teach a steering assist apparatus configured to control motor current of the steering motor(s) for bring the wheel(s) steered angle close to a target steered angle by bring the right / left  motor current to the right /left  target motor current (e.g., limitation: the supply current to the electric motor is not less than a set current in a state) while performing individual wheel angle correction when comparison deviation between target and actual tire angles occurs to bring the wheels into alignment when the vehicle is driving straight (e.g., first alternative limitation: the discrepancy is identified when the supply current to the electric motor is not less than a set current in a state in which the motion position of' the electric motor is maintained at the straight-traveling-state position) – see above rejection of claims 1-2 and cited sections.      

Allowable Subject Matter
 
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jorge O Peche/Examiner, Art Unit 3664